';·                                                                                                                                                -/
 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagel ofl



                                            UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                JUDGMENT IN A CRIMINAL CASE
                                            V,                                 (For Offenses Committed On or After November I, 1987)


                 Miguel De Jesus Rodriguez-Castro                              Case Number: 3:20-mj-20487


                                                                               Defendant's Attorne


 REGISTRATION NO. 94766298
                                                                                                               MAR O3 2020
 THE DEFENDANT:
      IZl pleaded guilty to count(s) :__1:._o::::f:....C=-o::.::m::.::pc.:l::.:ai::.::·n=-t----------+S<9!ri't-+ER<sH~~~~~g,(.,,"'"',+
                                                                                                                                NIA
      D was found guilty to count(s)                                                               BY                     DEPUTY
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                    Nature of Offense                                                            Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

      •   The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:/
                              \    ,/

                              i
                                  1• ,TIME SERVED
                                        )
                                                                          D _ _ _ _ _ _ _ _ _ _ days

      IZl Assessment:$10 WAIVED IZl Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, March 3, 2020
                                                                            Date of Imposition of Sentence


 Received       -----'--·-•··-'-:-'-I_·___
                DUSM                                                        Hitl.Ltil::::ocK
                                                                            UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                     3 :20-mj-20487
